DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claims 1, 5, and 9 contain the limitations “an ECG, a PPG, and a PCG.” The examiner recommends spelling out the full word before utilizing the acronym, and then referring to the acronym through the remainder of the claims.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei (US 2018/0085012 A1).
Regarding claims 1, 5 and 9, Wei discloses a system and one or more non-transitory machine-readable information storage mediums comprising one or more instructions, which when executed by one or more hardware processor causes a method for screening and monitoring cardiac diseases by analyzing acquired physiological signals (e.g. [0028]), the system comprising: a heart sensing device (e.g. [0032] Fig 1:110 [0032]-[0035]), a mobile device (e.g. Fig 1:141 [0039]), and a cloud server (e.g. [0035] Fig 1:120), wherein: the heart sensing device comprises a memory storing instructions (e.g. [0041]-[0042]); one or more Input/Output (I/O) interfaces (e.g. [0051]-[0052]); and the method comprising: displaying a User Interface (UI), by one or more hardware processors of a heart sense device (e.g. [0051]), for enabling entering of metadata comprising demography and clinical information associated with a subject among a plurality of subject screened and monitored via an authenticated access to the heart sense device (e.g. [0051]; [0074] the system stores personal and non-personal data  [0035]), wherein a plurality of probes of the heart sense device are non-invasively attached to the subject (e.g. [0028]; [0095]-[0096]); synchronously acquiring, by the one or more hardware processors via the plurality of probes, a plurality of physiological signals comprising an ECG, a PPG, and a PCG of the subject (e.g. [0106] Fig 7), wherein synchronously acquiring the plurality of physiological signals comprises: a) acquiring each of the plurality of physiological signals as a plurality of segments of data (e.g. [0106] Fig 7:710); b) converting the plurality of segments of data corresponding to the physiological signals into a plurality of digital segments using an Analog to Digital (ADC) (e.g. [0132]-[0133]; [0135]); c) associating each of the plurality of digital segments with time stamps (e.g. [0107]); d) pre-processing each of the plurality of digital segments with the time stamps to discard noisy segments and identify a plurality of clean segments (e.g. [0079]; [0108] pre-treatment Fig 7:720); e) identifying a set of synchronous segments from the plurality of clean segments, based on mapping time stamps, wherein each of the set of synchronous segments corresponds to each of the plurality of physiological signals, and wherein the set of synchronous segments are captured over a configurable predetermined time interval (e.g. Fig 7:750); and f) displaying the set of synchronous segments on the UI (e.g. [0071]); and transmitting, by the one or more hardware processors, the set of synchronous segments and the metadata of the subject to a cloud server via an application on a mobile device (e.g. [0033]; [0049];[0069), wherein the application on the mobile device communicates with the heart sense device over a short range communication interface (e.g. [0032]-[0033]) and enables editing of metadata and preliminary analysis on the set of synchronous segments via an authenticated access mechanism (e.g. [0051]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 6-7,and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Wang (US 2018/0146922 A1).
Regarding claims 2, 6 and 10, wherein the method comprises analyzing using an analytical model in the cloud server, the set of synchronous segments and the metadata of each of the plurality of subject and predicting a cardiac disease among a plurality of cardiac diseases, wherein the analytic model is a pretrained Machine Learning (ML) model. Wei discloses the use of the cloud server and Machine learning to analyze the data (e.g. [0140]; [0150]).
However, Wang discloses a system and method for detecting a cardiac condition of the user (e.g. Fig 3A), utilizing the set of synchronous segments and the metadata of each of the plurality of subject and predicting a cardiac disease among a plurality of cardiac diseases, wherein the analytic model is a pretrained Machine Learning (ML) model (e.g. [0004]; [0024]; [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system and method of Wei to incorporate the teachings of Wang of utilizing the set of synchronous segments and the metadata of each of the plurality of subject and predicting a cardiac disease among a plurality of cardiac diseases, wherein the analytic model is a pretrained Machine Learning (ML) model for the purpose of automatically detecting cardiac conditions of users e.g. Wang [0024]).
Regarding claims 3 and 7, modified Wei discloses wherein the cloud server is configured to communicate the predicated cardiac disease to the mobile device (e.g. Wei: [0035] Fig 1:120 Wang: [0004]; [0024]; [0070]), and wherein the mobile device is configured for displaying the predicted cardiac disease on the mobile device (e.g. [0004]; [0006]).
Regarding claims 4 and 8, Wei is silent regarding wherein the heart sense device is a portable battery operated device (e.g. Fig 3A:322).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough								June 1, 2022
/J.F.H./Examiner, Art Unit 3792                                                                                                                                                                                                        
/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792